PHILLIPS, Circuit Judge
(concurring).
This action was instituted on December 28, 1945. On December 29, 1945, counsel for Stewart mailed a letter to Clayton B. Pierce, counsel for Ferer, in which he stated that Ferer was a minor, 19 years of age; that, under the Oklahoma statutes, a guardian ad litem should be appointed for Ferer, and that application for the appointment of a guardian ad litem might be made within 20 days after the return of the summons. The summons was returned January 5, 1946. The answer day was January 26, 1946. On January 25, 1946, Ferer, through his counsel, filed a petition and bond for removal. On January 29, 1946, the judge of the state court entered an order granting removal. On February 23, 1946, Ferer filed an answer. Stewart filed a motion to’ remand on the ground that the action could not be removed until a guardian ad litem had been appointed. On May 2, 1946, the trial court entered an order overruling the motion to remand. On May 31, 1946, Ferer filed an application for the appointment of a guardian ad litem. On June 3, 1946, the court appointed Pierce as guardian ad litem.
The failure to appoint a guardian ad litem does not deprive the court of jurisdiction. It is a mere irregularity which, under certain circumstances, renders the judgment voidable.1 The removal proceedings, at most, were irregular and the irregularity was cured when the guardian ad litem did not move to remand after his appointment.
Delay in the appointment of a guardian ad litem is a mere irregularity, and such irregularity is cured if the appointment is made in time to protect the minor’s interests so that no prejudice results to the minor.2
In Stephenson v. Stephenson, 196 Okl. 623, 167 P.2d 63, the court held that, in a divorce proceeding in which no guardian ad litem had been appointed, the defendant, who was a minor, could not, on appeal, have the judgment vacated without a showing of injustice.
Here, it seems clear to me that, if the judgment had been adverse to Ferer, he could not have challenged it on the ground of the delay in the appointment of the guardian ad litem for the reason that he suffered no prejudice because of such delay. It follows that Stewart was in nowise prejudiced by the delay in the appointment of the guardian ad litem and such delay affords no ground for reversal of the judgment.

 Slemp v. City of Tulsa, 139 Okl. 76, 281 P. 280, 282; Baldridge v. Smith, 76 Okl. 36, 184 P. 153, 156; Walkenhorst v. Lewis, 24 Kan. 420, 427; Stephenson v. Stephenson, 196 Okl. 623, 167 P.2d 63, 65.


 See Johnston v. Calvin, 232 Iowa 531, 5 N.W.2d 840, 844; Graden v. Patrick, Mo.App., 162 S.W.2d 287, 289; Missouri Pacific Ry. Co. v. McCarty, 97 Mo. 214, 11 S.W. 52, 53; Lennox v. Lennox, 197 App.Div. 368, 369, 370, 189 N.Y.S. 718, 719; Hamilton v. Moore, 335 Pa. 433, 6 A.2d 787, 789; Trolinger v. Cluff, 56 Idaho 570, 57 P.2d 332, 336. See, also, Sams v. Covington Buggy Co., 10 Ga.App. 191, 73 S.E. 18, 19; Earl v. Cotton, 78 Kan. 405, 96 P. 348.